                       UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE


Craig Cunningham
                                       Plaintiff,
v.                                                       Case No.: 3:16−cv−02285

First Class Vacations, Inc., et al.
                                       Defendant,

                                  ENTRY OF JUDGMENT

        Judgment is hereby entered for purposes of Rule 58(a) and/or Rule 79(a) of the
Federal Rules of Civil Procedure on 1/30/2019 re [98].


                                                                         Clerk of Court
                                                      s/ Dalaina Thompson, Deputy Clerk




 Case 3:16-cv-02285 Document 99 Filed 01/30/19 Page 1 of 1 PageID #: 501
